NO. 07-11-00146-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                      AUGUST 3, 2011


                            LUIS ANGUEL RICO, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


                FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A18507-1008; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                     ORDER OF ABATEMENT AND REMAND


       Appellant, Luis Anguel Rico, filed a notice of appeal from his conviction for

evading arrest or detention with a motor vehicle, and sentence of 10 years’

incarceration and $1,500 fine. The appellate court clerk received and filed the trial court

clerk=s record on June 8, 2011. The official court reporter filed the reporter’s record with

the Clerk of this Court on June 9. Consequently, appellant’s brief was due to be filed on

or before July 11. On July 18, this Court sent appellant notice that his brief was past

due. In that letter, this Court informed appellant that, if he failed to file his brief by July

28, the appeal will be abated and the cause remanded to the trial court without further
notice.     To date, appellant has not filed his brief nor responded to our July 18

correspondence.


          Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to

immediately cause notice to be given of and to conduct a hearing to determine: (1)

whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute

this appeal, whether appellant is indigent and whether appellant desires that counsel be

appointed to represent him on the appeal; and (3) what orders, if any, should be entered

to assure the filing of appropriate notices and documentation to dismiss appellant=s

appeal if appellant does not desire to prosecute this appeal or, if appellant desires to

prosecute this appeal, to assure that the appeal will be diligently pursued. If the trial

court appoints counsel for appellant or if appellant retains counsel, the court should

cause the Clerk of this Court to be furnished the name, address, and State Bar of Texas

identification number of the newly-appointed or newly-retained attorney.


          The trial court is directed to: (1) conduct any necessary hearings; (2) make and

file appropriate findings of fact, conclusions of law, and recommendations and cause

them to be included in a supplemental clerk=s record; (3) cause the hearing proceedings

to be transcribed and included in a supplemental reporter=s record; (4) have a record of

the proceedings made to the extent any of the proceedings are not included in the

supplemental clerk=s record or the supplemental reporter=s record; and (5) cause the

records of the proceedings to be sent to this Court. See TEX. R. APP. P. 38.8(b)(3). In

the absence of a request for extension of time from the trial court, the supplemental

                                              2
clerk=s record, supplemental reporter=s record, and any additional proceeding records,

including any orders, findings, conclusions, and recommendations, are to be sent so as

to be received by the Clerk of this Court not later than August 31, 2011.




                                                Per Curiam


Do not publish.




                                            3